Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's claim for benefit as a CON of application 17/608972 filed on 10/013/2020.
Receipt is acknowledged of applicant's claim for benefit as CON of application PCT/ JP2019/017168 filed in Japan on 04/23/2019, published as WO 2019/208552 on 10/31/2019.
Receipt is acknowledged of applicant's claim for benefit of application JP 2018-086367 filed in Japan on 04/27/2018.
Claims 1-11 are pending.
Claim Objections
Claim 7-9, 11 are objected to because of the following reasons:
In claim 7 – the limitation “wherein the terminal portion further includes a first conductive layer formed of the first transparent conductive film,56 the first conductive layer is in contact with the second metal portion at a position where the first through hole, and the first conductive layer is in contact with the fifth insulating film at a position where the first conductive layer overlaps the peripheral portion of the second metal portion” could not be understood (i.e., “at a position where the first through hole” ?). The dependent claims 8 and 9 are also objected to as being dependent from claim 7. Appropriate correction is required.
For examination purposes, the examiner assumes the limitation as “…at a position where the first through hole is formed, and the first conductive layer is …”
claim 11 – the limitation “The display device of claim 11” is an error, as being referring to itself. Appropriate correction is required. 
For examination purposes, the examiner assumes the limitation as “The display device of claim 10.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. US 2017/0269440.
Claim 1: Yoshitomi et al. disclose a display device comprising: 
(Fig. 3A) a first substrate 110 including plural pixels in a display portion 62 [0115] and terminal portion 51/ 72/ 73 [0118-0119] outside of the display portion 62; and 
a flexible printed circuit substrate 72 (FPC) connected to the terminal portion, 
(Fig. 4A) the display portion 62 includes: 
an insulating substrate 51 [0115]; 
a first insulating film 212; 
a second insulating film 214 on the first insulating film 212; 
a third insulating film 220 on the second insulating film 214; 
a fourth insulating film 215 on the third insulating film 220; 
an orientation film 133b (alignment film) [0142] on the fourth insulating film 215; 
a gate wiring 223/228 [0163] formed of a “first metal layer” (scan line) between the insulating substrate 51 (TFT substrate) [0118] and the first insulating film 211; 
a signal line 222a/222b/229 (source/drain/signal line) [0164] formed of a “second metal layer” between the first insulating film 212 and the second insulating film 214; 
a metal wiring 282 (conductive layer) [0133] formed of a “third metal layer” (conductive layer 283) between the second insulating film 214 and the third insulating film 220; 
a first transparent electrode 111 (pixel electrode) [0136] formed of a first transparent conductive film (first common electrode) between the third insulating film 220 and the fourth insulating film 215; and 
a second transparent electrode 139 (auxiliary wiring) [0140] formed of a second transparent conductive film (auxiliary wiring) between the fourth insulating film 215 and the orientation film 133b (alignment film), 
(Fig. 4A) the terminal portion 204 [0178] includes: 
a first metal portion 65 (wiring) [0178] formed of the second metal layer; and 
a second metal portion 251 (terminal conductive layer) that is laminated on the first metal portion 65 and formed of the “third metal layer” – Regarding the limitation “laminated”: Yoshitomi et al. is silent as of “laminated”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second metal portion 251 laminated on the first metal portion 65, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
a peripheral portion of the second metal portion 251 (left protruding edge) is covered by a “fifth insulating film” 220 (organic insulating layer) [0156], and the inside of the peripheral portion of the second metal portion 251 is exposed via a first through hole (opening of though hole of 251) formed in the “fifth insulating film” 220, and 
the “fifth insulating film” 220 (at the terminal portion 204) is formed same material as the third insulating film 220.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-4, 6: Yoshitomi et al. disclose
Claim 2: (Fig. 4A) the fifth insulating film 220 is an organic insulating film (organic insulating material include an acrylic resin, an epoxy resin, a polyimide resin, a polyamide resin, a polyamide-imide resin, a siloxane resin, a benzocyclobutene-based resin, and a phenol resin, etc.) [0227]
Claim 3: (Fig. 4A) the fifth insulating film 220 is an inorganic insulating film (inorganic insulating material) [0227]
Claim 4: (Fig. 4A) a wiring is pulled out from the first metal portion 65 (wiring) [0178] of the terminal portion (204), and the wiring (65) is formed of the second metal layer 251 “second metal layer” 229 (signal line 229) - (wiring 65 supplies signals and power to the display portion 62 and the driver circuit portion 64) [0265-0266]
Claim 6: (Fig. 4A) a wiring is pulled out from the terminal portion 65 of the terminal portion (204), a first metal portion 65 (wiring) [0178] formed of the “second metal layer”; and a second metal portion 251 (terminal conductive layer) and is formed of the “third metal layer” – Regarding the limitation “the wiring has a laminated structure of the second metal layer and the third metal layer”: Yoshitomi et al. is silent as of “laminated”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring has a laminated structure of the second metal layer (first metal portion 65) and the third metal layer (second metal portion 251), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 10: (Figs. 3A, 4A) a shape of the terminal portion 65 is a rectangle having a pair of long sides and a pair of short sides, and the peripheral portion of the second metal portion 251 (connector 242/IC 73) [0178] covered by the fifth insulating film 220 is an area corresponding to the pair of long sides (the shape of the terminal portion 65 at the left side of Fig. 4A is considered “proportional” to the rectangle shape of connector 73 in Fig. 3A).
Claim 11: (Figs. 3A, 4A) The display device of claim 10, wherein the fifth insulating film 220 further covers the peripheral portion of the second metal portion 251 (connector 242/IC 73) [0178] at an area  corresponding to one of the pair of short sides of the terminal portion 65 (insulating film 220 covers outside the dotted line 204 at the left side of Fig. 4A; the horizontal direction of Fig. 4A is corresponding the “short side” of the terminal portion 65 in Fig. 3A). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. US 2017/0269440 in view of Chang et al. US 2006/0267914.
Claim 5: Yoshitomi et al. disclose
(Fig. 4A) a wiring is pulled out from the second metal portion 251 of the terminal portion (204), 
a first metal portion 65 (wiring) [0178] formed of the “second metal layer”; and a second metal portion 251 (terminal conductive layer) and is formed of the “third metal layer”
Except
the wiring is formed of third metal layer  
Chang et al. teach
(Fig. 6) the wiring 318 is formed of “third metal layer” 315 (electrode patterns 318 are formed on the passivation layer 332 to electrically connect the data pads 312, equivalent to Yoshitomi’s second metal portion 251, and the data driver circuit lines 315, equivalent to Yoshitomi’s “third metal layer”) [0063] [0058]


Allowable Subject Matter
Claims 7- 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 7 is the inclusion of the limitation 
“…a first conductive layer formed of the first transparent conductive film, the first conductive layer is in contact with the second metal portion at a position where the first through hole is formed, and the first conductive layer is in contact with the fifth insulating film at a position where the first conductive layer overlaps the peripheral portion of the second metal portion.” [See the Claim Objections above]
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 8, 9 are also allowed by virtue of dependency.
Yoshitomi et al. US 2017/0269440, Morita US 2017/0219893, Chang et al. US 2006/0267914 and Takahashi et al. US 2003/0063229 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871